department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar 2a2014 uil re legend plan prior plan company prior company date date date date date date date amount amount amount amount dear this letter is in response to your request for a ruling dated was submitted by your authorized representative regarding whether returning the i which plan's surplus assets after satisfaction of all benefit liabilities upon termination of the plan to the company violates sec_401 a of the internal_revenue_code code and if the return of such assets constitutes an employer_reversion that is subject_to the excise_tax on reversions of qualified_plan assets to an employer under sec_4980 of the code the following facts and representations have been submitted the company is engaged in the mining business on date the company purchased certain assets and assumed certain liabilities from the prior company in connection with this transaction assets and liabilities of the prior plan were spun-off and transferred to the plan the company is not related to the prior company the plan is a single-employer defined benefit pension_plan benefit accruals to the plan ceased effective date the company terminated the plan effective date on date the company filed form_5310 application_for determination for terminating plan with the internal_revenue_service service requesting a determination_letter regarding the qualification of the plan on its termination the service issued a favorable determination_letter to the plan on date on date the company filed form_500 standard termination notice single employer plan termination with the pension_benefit_guaranty_corporation pbgc during the 60-day period following the filing of the notice the pbgc did not object to the notice for a standard termination it was the company's intention to contribute up to the amount necessary to ensure that there were sufficient assets in the plan to effect a standard termination the company measured the assets and liabilities in the plan and decided that amount was needed to fully fund the plan on date the company contributed amount which was slightly less than amount to the plan the company intended to make additional contributions to the extent required following receipt of the outstanding investment_proceeds the company later discovered that when measuring the plan assets it inadvertently failed to include a money market account in its analysis the balance of this money market account was amount if this account had been included in the plan assets the company would have contributed amount less on date as a result not only did the company not have to make any additional_contribution but the plan now has a surplus in assets after all the benefit liabilities in the plan were satisfied amount remained in the plan trust based on the above facts and representations you through your authorized representatives request the following rulings that the return to the company of amount will not violate sec_401 a of the code and that the return to the company of amount will not constitute an employer_reversion that is subject_to the excise_tax on reversions of qualified_plan assets to an employer under sec_4980 of the code plan provisions sec_4 of the plan document return of contributions provides that under the following circumstances the contribution may be returned to the company a mistake of fact the trustee shall return to the company any contribution made under a mistake of fact the amount that may be returned shall not exceed the excess of the amount contributed reduced to reflect any loss or depreciation attributable thereto over the amount that would have been contributed had a mistake of fact not occurred any contribution made under a mistake of fact shall be returned within one year after the date of payment b condition of deductibility the trustee shall return to the company any contribution that is not deductible for federal_income_tax purposes the amount that shall be returned shall be the excess of the amount contributed reduced to reflect any loss or depreciation attributable thereto over the amount that would have been contributed had there not occurred a mistake in determining the deduction any contribution conditioned on its deductibility shall be returned within one year after it is disallowed as a deduction sec_11 of the plan document termination of plan provides that the plan_sponsor may terminate the plan at any time by action of its governing body upon termination or partial_termination of the plan by the plan_sponsor the accrued_benefit of all affected participants in the trust fund shall become fully vested and shall be distributed among them and their beneficiaries sec_11 of the plan document distribution on termination provides that the benefit to be provided by the allocations required by the employee_retirement_income_security_act_of_1974 erisa section shall be fully vested and nonforfeitable as of the date of such termination of the plan for distribution to the persons entitled thereto if any assets remain after such distribution they shall revert to the company law sec_401 a of the code generally prohibits prior to the satisfaction of all liabilities with respect to employees and beneficiaries under the trust the diversion of trust assets for purposes other than for the exclusive benefit of the employees or beneficiaries for whom an employer maintains a qualified_pension plan sec_1 a -2 of the income_tax regulations regulations provides that sec_1_401-2 a regulation promulgated prior to erisa provides rules under sec_401 a of the code and that regulation is applicable unless otherwise provided sec_1_401-2 of the regulations provides rules under sec_401 a of the code for the impossibility of diversion under the trust instrument regulation sec_1 b provides that the intent and purpose in sec_401 a of the code of the phrase prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust is to permit the employer to reserve the right to recover at the termination of the trust and only at such termination any balance remaining in the trust which is due to erroneous actuarial computations during the previous life of the trust a balance due to an erroneous actuarial computation is the surplus arising because actual requirements differ from the expected requirements even though the latter were based upon previous actuarial valuations of liabilities or determinations of costs of providing pension benefits under the plan and were made by a person competent to make such determinations in accordance with reasonable assumptions and correct procedures related to the method of funding sec_403 of erisa as amended for which there is no parallel provision of the code provides that a contribution which is made by an employer by a mistake of fact may be returned to the employer within one year after payment of the contribution revrul_91_4 1991_1_cb_57 provides that a pension_plan qualified within the meaning of sec_401 of the code may contain a provision authorizing return of employer contributions made because of a mistake of fact as provided in sec_403 of erisa sec_4980 of the code provides for a tax of percent on the amount of any reversion of plan assets to the employer from a qualified_plan sec_4980 of the code provides that the tax imposed by sec_4980 shall be paid_by the employer maintaining the plan sec_4980 of the code defines the term employer_reversion to mean the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 of the code provides in pertinent part that the term employer_reversion shall not include i except as provided in regulations any amount distributed to or on behalf of any employee or his beneficiaries if such amount could have been so distributed before termination of such plan without violating sec_401 of the code or ii any distribution to the employer allowable under sec_401 a of the code in the case of a plan other than a multiemployer_plan by reason of mistake of fact or in the case of any plan by reason of the failure of the plan to initially qualify or the failure of the contributions to be deductible analysis the company made a contribution of amount to the plan in order to effect the standard termination of the plan in determining amount the company inadvertently failed to take into account a money market account in measuring the plan assets that is the company used an incorrect asset value in calculating the contribution as a result the company contributed more than needed to the plan therefore the company's error in determining the amount of plan assets was the cause of the company's contributing amount to the plan and also was the cause of the plan having a surplus asset of amolint after satisfaction of all liabilities with respect to employees and their beneficiaries under the trust such a mistake constitutes a mistake of fact as contemplated in sec_403 of erisa and sec_4980 of code revrul_91_4 1991_1_cb_57 provides that a plan qualified within the meaning of sec_401 a of the code may contain a provision authorizing return of employer contributions made because of a mistake of fact as provided in sec_403 of erisa as noted above the plan contains such a provision ruling thus with respect to your ruling requests we conclude as follows that the excess_contribution made to the plan based on the incorrect asset value was made because of a mistake of fact therefore amount would be considered the result of a mistake of fact and accordingly may be returned to the company in accordance with sec_4 of the plan and sec_403 of erisa within one year the excess_contribution was made and sec_4980 of the code provides that the term employer_reversion does not include in the case of a plan other than a multiemployer_plan an amount distributed to the employer by reason of mistake of fact accordingly amount is described in sec_4980 of the code and thus the return of amount to the company does not constitute an employer_reversion under sec_4980 of the code this letter_ruling is based on the assumption that the plan was and is qualified within the meaning of sec_401 a of the code at all times relevant thereto it also assumes the correctness of all representations made with respect thereto this ruling is directed only to the company that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this matter please contact id at sincerely yours david m ziegler manager employee_plans actuarial group cc
